CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS DECEMBER TRAFFIC DALLAS, TEXAS – January 8, 2013 – Southwest Airlines Co. (NYSE: LUV) today reported December 2012 consolidated traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, full year 2011 traffic results presented in the accompanying table include the combined results of Southwest Airlines and AirTran for periods prior to the acquisition date. The Company flew 8.2 billion revenue passenger miles (RPMs) in December 2012, which was comparable to the RPMs flown in December 2011.Available seat miles (ASMs) of 10.5 billion in December 2012 were comparable to December 2011.The December 2012 load factor was 78.0 percent, compared to 78.4 percent in December 2011.For December 2012, passenger revenue per ASM (PRASM) is estimated to have been comparable to December 2011. For the fourth quarter of 2012, the Company flew 24.8 billion RPMs, compared to 25.2 billion RPMs flown in the same period in 2011, a decrease of 1.4 percent.Fourth quarter 2012 ASMs decreased 0.3 percent to 31.2 billion from the fourth quarter 2011 level of 31.3billion.The fourth quarter 2012 load factor was 79.6 percent, compared to the load factor of 80.5 percent for the same period in 2011. For the full year of 2012, the Company flew 102.9 billion RPMs, compared to 103.9 billion combined RPMs flown in full year 2011, a decrease of 1.0 percent.Full year 2012 ASMs decreased 0.3 percent to 128.1 billion from the combined ASMs of 128.5 billion for full year 2011.The full year 2012 load factor was 80.3 percent, compared to the combined load factor of 80.8 percent for full year 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS DECEMBER CHANGE Revenue passengers carried (3.7)% Enplaned passengers (2.5)% Revenue passenger miles (000) (0.2)% Available seat miles (000) 0.2 % Load factor 78.0% 78.4% (0.4)pt s. Average length of haul 3.6 % Trips flown (5.4)% FOURTH QUARTER CHANGE Revenue passengers carried (3.4)% Enplaned passengers (2.4)% Revenue passenger miles (000) (1.4)% Available seat miles (000) (0.3)% Load factor 79.6% 80.5% (0.9) pt s. Average length of haul 2.1 % Trips flown (4.7)% TOTAL YEAR CHANGE Revenue passengers carried (0.7)% Enplaned passengers (1.0)% Revenue passenger miles (000) (1.0)% Available seat miles (000) (0.3)% Load factor 80.3% 80.8% (0.5) pt s. Average length of haul (0.2)% Trips flown (2.7)% ***
